Case: 3:15-cv-00324-jdp Document #: 401-11 Filed: 09/18/20 Page 1 of 4




                  EXHIBIT 11
                   Case: 3:15-cv-00324-jdp Document #: 401-11 Filed: 09/18/20 Page 2 of 4


                 WISCONSIN ELECTIONS COMMISSION
                 Administering Wisconsin's Election Laws




Home




Frequently Asked Questions

Absentee Voting
       What is an Absentee Ballot?
       Who can request and receive an absentee ballot?
       How does a Voter Request an Absentee Ballot?
       What Are The Deadlines for Making an Absentee Ballot Request?
       Are Absentee Ballots Ever Rejected?
       If a voter casts an absentee ballot, but dies before election day, can the ballot be counted?
       Can a Power of Attorney (POA) complete an Application for Absentee Ballot for an elector?

Ballots, Candidates
       Can a candidate withdraw from a race and have his or her name removed from the ballot?

Ballots
       What is the statutory language on a ballot where more than one officer is to be elected?
       How is the order of candidates' names appearing on the ballot determined?

Board of Canvassers
       Who is the Municipal Board of Canvassers?
       Must the board of canvassers always consist of three people?

Candidates
       Can a candidate be present at the polling place on election day for any reason other than voting?

Central Count
       In a county that uses a Central Count system, who delivers the ballots to the central count location?

Complaints, Voters with Disabilities
       How do I report concerns about polling place accessibility or accessible voting equipment?EXHIBIT
       If I believe I have witnessed discrimination or intimidation in the voting process, how do I report this?
                                                                                                       5007
                                                                                                                   /
Complaints      Case: 3:15-cv-00324-jdp Document #: 401-11 Filed: 09/18/20 Page 3 of 4

    If I believe I have witnessed efforts to commit fraud or corruption in the voting process, how do I report this?
    What can a person do if he or she becomes aware of a violation of the Help America Vote Act (HAVA)?
    What do I do if a problem happened while I was trying to vote and I feel I was treated unfairly or
    discriminated against?

Election Day - Municipal
    What is the role of the municipal clerk on election day?
    Is the clerk required to be at the polling place on election day?

Election Day Issues
    If a person is causing disruption at the polling place, when can the chief inspector call law enforcement for
    assistance?
    What is the role of election inspectors to prevent electioneering outside the polling place?
    How long may a voter linger at the polling place on election day?

Election Inspectors/Poll Workers
    What are the responsibilities of an Election Inspector (poll worker)?
    What are the Hours of Work?
    Are Election Inspectors Compensated?
    What are the Training Requirements for Election Inspectors?
    What length of commitment will be expected of an Election Inspector?
    Where will I be assigned as an Election Inspector?
    What are the specific qualifications to be an Election Inspector (poll worker)?
    Can I be excused from my regular job to be a poll worker?
    How do state employees become poll workers?
    What is the procedure for reducing the number of election inspectors?
    What if all three election inspectors represent the same political party?
    What are some accommodations for poll workers?

High School Poll Workers
    Do high school poll workers get paid?
    Do high school poll workers have to work all day?
    Do the high school poll workers have to work at the polling place where their parents vote?
    Does a high school poll worker have to be a United States citizen?
    Are there other high school poll worker opportunities to work on Election Day?
    Who determines if the high school poll worker is eligible to serve as an election inspector?
    How long is the term of office for a high school poll worker?
    What happens if the high school poll worker does not show up at the polling place?
    Who is responsible for training the high school poll worker?
    What will the high school poll worker be doing at the polling place?
    What arrangements are there for lunch and dinner for high school poll workers?
    Who is responsible for transporting high school poll workers to and from the polling place?
    Can more than one high school poll worker work at the same polling place?
    Must high school poll workers obtain a work permit?
    Is there a limit on how many hours a high school poll worker can work?
                                                                                                             /
Recall           Case: 3:15-cv-00324-jdp Document #: 401-11 Filed: 09/18/20 Page 4 of 4

     What is the process for recall in Wisconsin?

Voter Photo ID Law
     In section seven on the Voter Registration Application (EL-131), what identifying number must a voter
     provide?
     Can university or college student ID’s be used as proof of residence?
     What happens if a voter refuses to the sign the poll list?
     Are municipal clerks required to be available on registration, absentee, and provisional deadlines?
     Does a voter have to appear in person to provide the missing information that required them to voter
     provisionally?
     Voters are now required to provide a previous address for which they were registered last. What happens if
     the voter is unable to recall their previous address?
     Are election inspectors required to scrutinize voter signatures?
     Can municipal clerks retain the provisional ballots past the 4 p.m. Wednesday deadline?
     Are voters who request to vote at the entrance of the polling place (curbside voters) required to sign the poll
     list?


Wisconsin Elections Commission | 212 East Washington Avenue, Third Floor P.O. Box 7984 | Madison, Wisconsin
                                               53707-7984

           tele (608) 266-8005 | fax (608) 267-0500 | tty 1-800-947-3529 | e-mail elections@wi.gov

                                  Toll-Free Voter Help Line: 1-866-VOTE-WIS




                                                                                                               /
